DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-26, 28-33, 36-45, 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amsbury et al [US 7,503,878] in view of Vock et al [US 2003/0163287]
Claim 24.  A system comprising (the position monitor 20, see Fig. 1): a transceiver (the wireless interface 140 on a user 70, see Figs. 1, 2, col. 8, lines 60-66) configured to receive position information about a body of a first user from one or more sensors, wherein the one or more sensors correspond to respective parts or regions of the body (the one or more gyroscopes position sensors 110, see Figs. 1, 2, col. 8, lines 8-29); and an interface device (the position monitor 20 wire and wirelessly communicates of the user’s position information 55 to the receiver interface 230, user’s interface 240, display interface 150, the receiver interface 230 and/or remote computer 10, see Figs. 1, 4, col. 1, lines 37-54, col. 2, lines 50-67, col. 3, lines 1-67, col. 11, lines 26-67, col. 12, lines 1- 53) coupled to the transceiver and configured to provide an indication about a relationship between a reference position and position of the first user, wherein the
position of the first user is based on the position information about the body of the first user from the one or more sensors (the position information 55 may describe a position or movement of user 70 by comparison to a reference position or motion or previous position or movement of user 70, see Figs. 1 2, col. 3, lines 13-25).
But Amsbury et al fails to discloses wherein the position of the first user is based on the position information about the body of the first user from the multiple sensors that correspond to the respective parts or regions of the body.  However, Amsbury et al discloses the sleeve 380 may be designed to fit a particular part of the user's body and position monitor 20d may include multiple sleeves 380 designed to fit different parts of the user's body (see Fig. 3D, col. 10, lines 56-59).
The position monitor 20 may include a beltor any other appropriate component for attaching position monitor 20 to user 70, such as any of those described in FIG. 3. User 70 may attach position monitor 20 to the waist of user 70. After attaching position monitor 20, user 70 or a therapist, trainer, or other party may configure position monitor 20, as described in greater detail below. After any appropriate configuration, user 70 begins movement (see Figs. 1, 3, col. 19, lines 34-44).
Vock et al suggests that the plurality of MMDs 150 continuously relay a movement metric by continuous transmission of data from the detector to a RR.  The MMDs 150 attached to a person may beneficially track movement, in real time, of that person by recombination of the movement metrics at a remote computer, the multiple MMDs 150 attached to a person quantify movement of a plurality of body parts or movements, for example to assist in athletic training such as boxing or karate, see Figs. 8, 8A, para [0032, 0223-225]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to use multiple sensors at multiple parts of a user’s body of Vock et al to the multiple sleeves to fit different parts of the user’s body of Amsbury et al for providing greater accuracy and reliable monitor activities and movements of an athletic such as a golfer or tennis player in real-time, since the multiple sensing sleeves to fit different parts of the user’s body.

Claim 25. The system of claim 24, wherein the interface device is configured to provide an audible indication about the relationship between the reference position and the position of the first user (the display generators 40, 50 and feedback module 740 includes audio or sound signals, see Figs. 2, 8, col. 4, lines 3-9, col. 5, lines 60-67, col. 18, lines 49-56).

Claim 26. The system of claim 24, wherein the interface device is configured to provide a visual indication about the relationship between the reference position and the position of the first user (the display generators 40, 50 and feedback module 740 includes LCDs, LEDs, visual signals, see Figs. 2, 8, col. 4, lines 3-9, col. 5, lines 60-67, col. 18, lines 49-56).

Claim 28. The system of claim 24, wherein the interface device is configured to provide a haptic or tactile indication about the relationship between the reference position and the position of the first user (the display generators 40, 50 and feedback module 740 includes sensory feedback such as vibration feedback or tactile, see Figs. 2, 8, col. 5, lines 36-40, 60-67, col. 18, lines 49-56).

Claim 29. The system of claim 24, wherein the transceiver device is configured to receive real-time position information about the body of the first user as the first user performs an athletic activity (the communicating of position information on a real-time basis, see col. 4, lines 41-53); and
wherein the interface device is configured to concurrently receive and update the audible and/or visual indication based on the real-time position information (as cited in respect to claims 25 and 26 above, and including updating the positions of a user 70, see Fig. 12 steps 1270, 1280, col. 17, lines 52-59, col. 23, lines 1-3).

Claim 30. The system of claim 24, wherein the interface device is configured to provide the indication, about the relationship between the reference position and the position of the first user, to the first user (as cited in respect to claims 24-26 above).

Claim 31. The system of claim 24, further comprising: a garment (the clothing, see Fig. 1, col. 3, line 25, col. 7, lines 24-32); and the one or more sensors coupled to the garment (see Fig. 1, col. 7, lines 24-32).

Claim 32. The system of claim 31, further comprising a controller (the position monitor 20 includes the controller/processor 130 or 210, see Figs. 1, 2, 4) coupled to the garment and the one or more sensors, wherein the controller coordinates data communication between the one or more sensors and the transceiver.

Claim 33. The system of claim 32, further comprising one or more actuators configured to provide haptic feedback to the first user; wherein the actuators are coupled to the controller, and wherein the haptic feedback is based on an alignment of the position of the first user and a reference position (the display generators 40, 50 and feedback module 740 includes sensory feedback such as vibration feedback or tactile, see Figs. 2, 8, col. 5, lines 36-40, 60-67, col. 18, lines 49-56).

Claim 36. The system of claim 24, wherein the indication about the relationship between the reference position and the position of the first user comprises information about an athletic performance of the first user (the user 70 performing of golf swings, baseball shots and/or dancing steps while wearing position monitor 20, see Fig. 1, col. 7, lines 8-17).

Claim 37. A method comprising: receiving position information from multiple sensors about a body of a first user, wherein the sensors correspond to respective parts or regions of the body; determining a relationship between a reference body position and a position of the body of the first user based on the position information received from the sensors; and using an interface device, providing an indication of the relationship as-determined (as the combination of multiple sensors at multiple parts of a body between Amsbury et al and Vock et al in respect to claim 24 above).

Claim 38. The method of claim 37, wherein providing the indication includes providing an audible signal to the first user or to another user using the interface device (as cited in the apparatus claim 25 above).

Claim 39. The method of claim 37, wherein providing the indication includes providing a visual signal to the first user or to another user using the interface device (as cited in the apparatus claim 26 above).

Claim 40. The method of claim 37, wherein providing the indication includes providing a haptic or tactile signal to the first user using the interface device (as cited in the apparatus claim 33 above).

Claim 41. The method of claim 37, wherein receiving the position information includes receiving the position information while the first user performs an athletic activity, and wherein providing the indication of the relationship includes providing information about a change in a position of the body of the first user relative to the reference body position as the first user performs the athletic activity (as cited in the apparatus claims 24, 30 above).

Claim 42. The method of claim 37, further comprising using the interface device, providing information about an athletic performance metric based on the relationship as- determined (as cited in the apparatus claims 26, 36 above, wherein the display generator 40 generates the display information from position information 55 in scale
values and map values, a point total, a letter grade, a time measurement or other suitable value to a particular portion of display 50, see Figs. 6, 12, col. 5, lines 23-29, col. 6, lines 26-35).

Claim 43. The method of claim 37, further comprising using the interface device, providing athletic instruction information to the first user, the athletic instruction information based at least in part on the relationship determined between the reference body position and the position of the body of the first user (the user 70 or operator 80 may configure monitoring system before or during use with instructions by the processor 130, 210, see Figs. 1, 2, 4, col. 6, lines 55-67, col. 7, lines 1-3).

Claim 44. A system comprising: a garment configured to be worn by a first user; multiple sensors coupled to the garment and configured to sense information about a position or a change in position of at least a portion of a body of the first user, wherein the sensors correspond to respective parts or regions of the body; a first transceiver coupled to the sensors and configured to communicate the information from the sensors; a second transceiver in data communication with the first transceiver and configured to receive the information from the sensors; and an interface device coupled to the second transceiver and configured to provide a real- time indication about a relationship between a reference position and the position or change in position of the first user (as the combination of multiple sensors between Amsbury et al and Ferguson in respect to claims 24 and 31 above, and including a second transceiver such as the receiver interface 230 and user interface, see Fig. 4, col. 3, lines 1-67, col. 11, lines 26-67, col. 12, lines 1-53).

Claim 45. The system of claim 44, wherein the interface device is configured to provide an audible, visual, haptic, and/or tactile signal indicative of the relationship between the reference position and the position or change in position of the first user (as cited in respect to claims 25, 26 and 33). 

Claim 47.  The system of claim 24, wherein: the multiple sensors correspond to respective different limbs of the body, and the reference position indicates a reference position of a first limb of the body, and the indication about the relationship between the reference position and the position of the first user indicates a change in a position of a second limb of the body relative to the first limb of the body (as the combination of multiple sensors at multiple parts of a body between Amsbury et al and Vock et al in respect to claim 24 above, and including monitoring the limbs, joins, muscles and other body part of user 70 during exercise, see col. 1, lines 10-11, col. 3, lines 23-25, col. 5, lines 50-59).

Claims 27, 34, 35, 46 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Amsbury et al [US 7,503,878] and Vock et al [US 2003/0163287] and further in view of Ferguson et al [US 7,292,151]
Claim 27.  The system of claim 26, wherein the interface device comprises a display configured to provide the visual indication (as cited in respect to claim 26 above). But Amsbury et al fails to disclose the visual indication includes a graphical representation of the reference position and the position of the first user. However, Amsbury et al discloses the display 50 may display a map and icons indicating moving positions of a user 70 in real-time, see Figs. 1, 5, 7, col.
Ferguson et al suggests that the hand-held transponder may include a modular extension piece with an embedded graphic display device and associated input means to allow the user to setup, operate, provide visual feedback, and view performance results of the device usage without additional remote display means. More specifically, a software-controlled user interface could provide certain visual prompts in a menu oriented presentation, to instruct the user on (1) device setup, i.e., aural, visual, and tactile feedback parameters, types of program start and termination cues, program intensity based on ratio of amount of repetitions, sets, and rest periods or categorical gradation of challenge, learn mode behavior, etc., (2) scrollable program selection with brief descriptions including objective, desired measurement, i.e., range of motion, energy, accuracy, speed, etc., and instructive information, and (3) alphanumeric and/or graphical display of measured performance data and other biophysical data and its analysis thereof, displayed in standard plotted forms including graphical icon, line, bar, and pie charts, etc. (see Figs. 3A, 3B, col. 12, lines 33-51). Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the graphical display of Ferguson et al for the map icon display of Amsbury et al and Vock et al for easily and quickly perceiving and identifying of their activities and motion movements being monitored by the position information system while performing his/her activity.

Claim 34.  Amsbury et al fails to disclose the one or more sensors comprise a pair of ultrasonic transducers configured to emit and/or receive an ultrasonic signal. However,
Amsbury et al discloses the position monitor 20 includes one or more gyroscopes position sensors 110 (see Figs. 1, 2, col. 8, lines 8-29).
Ferguson et al suggests that the system for measuring the position of transponders for testing and training a user to manipulate the position of the transponders while being guided by interactive and sensory feedback through a bidirectional communication link to a processing system for the purpose of functional movement assessment for exercise and physical rehabilitation (see abstract).
The system comprised of the sensors 14 are ultrasonic transducers (see Fig. 5, col. 19, lines 22-37), and a means to coordinate the information transfer between transponders and the processor unit so that their contribution to the resultant movement vector calculation can be measured without intra-signal interference (see Fig. 5, col. 9, lines 7- 28). Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the ultrasonic sensors of Ferguson et al for the gyroscope sensor of Amsbury et al and Vock et al for providing faster and greater accuracy of movement positions of a person or user under monitored.

Claim 35.  The system of claim 34, wherein the position of the first user is based on a distance between the ultrasonic transducers, the distance determined using ultrasound signals communicated between the transducers (as the combination of the ultrasonic sensors between Amsbury et al and Vock et al and Ferguson et al in respect to claim 34 above, wherein Ferguson et al further teaches that it should be appreciated that a high- resolution ultrasonic acoustic tracking system that depends upon threshold detection means has an inherent uncertain trigger dilemma. This uncertainty arises because of
the multi-cycle nature of the transmitted signal's waveform and the associated difficulty detecting the exact temporal location for consecutive analysis periods when the signal's magnitude may vary greatly depending upon the efficiency of the acoustic coupling, the distance between transmitter and receiver, and signal-to-noise ratio of the signal processing techniques. This would create a TOF error proportional to the period of the acoustic waveform or its intra-pulse interval and have a detrimental affecting on the measurement accuracy (see col. 24, lines 45-63).

Claim 46. The system of claim 45, wherein the sensors comprise first and second ultrasonic transducers, and wherein the position or change in position is determined using an ultrasound signal exchanged between the transducers (as the combination of the ultrasonic sensors between Amsbury et al and Vock et al and Ferguson et al in respect to claims 34 and 35 above.)

Response to Arguments
Applicant’s arguments, see the amendment, filed on 03/18/2022, with respect to the rejection(s) of claims 24-46 under Amsbury et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vock et al [US 2003/0163287]
Applicant’s arguments:
(A)	Amsbury does not disclose multiple sensors that “correspond to respective parts or regions of the body” as recited in claim 24.
(B)	Amsbury does not disclose “receiving position information from multiple sensors” and “the sensors correspond to respective parts or regions of the body”.

Response to the arguments:
(A)	Amsbury discloses the sensor module 110 includes one or more accelerometers, gyroscopes position sensors 110 or other suitable sensors use on a body 70, see Fig. 2, col. 8, lines 8-15).  It is obvious to combine multiple sensors at multiple parts of a user’s body of Vock et al to the multiple sleeves to fit different parts of the user’s body of Amsbury et al for providing greater accuracy and reliable monitor activities and movements of an athletic such as a golfer or tennis player in real-time, since the multiple sensing sleeves to fit different parts of the user’s body.
(B)	As in section (A) above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/09/2022